DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiasa (U.S. Pub. No. 2020/0065942), as cited in the IDS filed 26 August 2021.
Regarding claim 1, Hiasa teaches:
A manufacturing method of learning data used for making a neural network perform learning, the manufacturing method of learning data (See the Abstract.) comprising: 
a first acquiring step configured to acquire an original image (See [0053]: “The source data is a three-dimensional model or a two-dimensional image, with a spectral intensity up to a wide range of a spatial frequency. The three-dimensional model can be generated by CG (computer graphics) or the like. The two-dimensional image may be either CG or a captured image.”); 
a second acquiring step configured to acquire a first image as a training image generated by adding blur to the original image (See [0053]: “The A image and the B image can be generated by the simulation (imaging simulation) in which the image capturer 101 images source data. In the imaging simulation, the defocus blur generated in the image capturer 101 is added. The A+B image is obtained by adding the generated A image and B image to each other.”); and 
a third acquiring step configured to acquire a second image as a ground truth image generated by adding blur to the original image (See [0053]: “The ground truth image is generated by applying a good defocus blur different from the optical system 101a.”), 
wherein a blur amount added to the second image is smaller (See Figs. 7C-D and [0053]: “The ground truth image is generated by applying a good defocus blur different from the optical system 101a. The examples of the good defocus blur include, for example, a flat circular blur illustrated in FIG. 7C and the Gaussian distribution function illustrated in FIG. 7D.”) than that added to the first image (See Figs. 7A-B and [0038]: “The A+B image contains a partially lost defocus blur caused by the vignetting of the optical system 101a, a multiple blur caused by the peak separation of the defocus blur, and an annular pattern of the defocus blur caused by the aspheric lens included in the optical system 101a.” Then see [0040]: “As illustrated in FIG. 7A, a doublet blur as an illustrative multiple blur has a PSF having separated peaks. When the PSF at the defocus distance has a shape illustrated in FIG. 7A, an object that is originally a single line appears to be doubly blurred when defocused. Similarly, if the PSF peak is separated into three at the center and at both ends, it appears triple blurred. The influence on defocus blur caused by the peak separation of the PSF will be called a multiple blur.”).



Regarding claim 2, Hiasa teaches:
The manufacturing method of learning data according to claim 1, wherein the blur is added based on optical information in each of the second acquiring step and the third acquiring step (See [0053], optical system 101a and a good defocus blur different from optical system 101a: “In the imaging simulation, the defocus blur generated in the image capturer 101 is added. The A+B image is obtained by adding the generated A image and B image to each other. The ground truth image is generated by applying a good defocus blur different from the optical system 101a. The examples of the good defocus blur include, for example, a flat circular blur illustrated in FIG. 7C and the Gaussian distribution function illustrated in FIG. 7D.”).

Regarding claim 3, Hiasa teaches:
The manufacturing method of learning data according to claim 2, wherein the blur amount added to the second image is adjusted based on the optical information (See [0053]: “The ground truth image is generated by applying a good defocus blur different from the optical system 101a. The examples of the good defocus blur include, for example, a flat circular blur illustrated in FIG. 7C and the Gaussian distribution function illustrated in FIG. 7D.”).

Regarding claim 4, Hiasa teaches:
The manufacturing method of learning data according to claim 1, further comprising a fourth acquiring step configured to acquire optical information, wherein the optical information is a plurality of pieces of optical information each of which is different depending on an image height, wherein the second acquiring step acquires the first image generated by adding blur using the plurality of pieces of optical information, and wherein the third acquiring step acquires the second image generated - 41 -11003843US01 by adding blur using the plurality of pieces of optical information (See the intensity values along the space coordinate in the point spread functions of Figs. 7A-D. The intensity values serve as “a plurality of pieces of optical information each of which is different”, and the space coordinate serves as “depending on an image height”.).

Regarding claim 5, Hiasa teaches:
The manufacturing method of learning data according to claim 1, wherein the second image is generated by adding blur to the original image (See [0053]: “The ground truth image is generated by applying a good defocus blur different from the optical system 101a.”), the blur having a different amount depending on an image height (See Figs. 7C-D, blur having a different amount depending on space coordinate.).

Regarding claim 6, Hiasa teaches:
The manufacturing method of learning data according to claim 5, wherein the second image is generated by adding blur with a first blur amount to a first image height of the original image, and by adding blur with a second blur amount larger than the first blur amount to a second image height higher than the first image height of the original image (See Fig. 7D, first image height at space coordinate on the left side, second image height at space coordinate near center with larger intensity.).

Regarding claim 7, Hiasa teaches:
The manufacturing method of learning data according to claim 1, further comprising a fourth acquiring step configured to acquire optical information, wherein the optical information is a plurality of pieces of optical information each of which is different depending on an image height, wherein the second acquiring step acquires the first image which is generated by adding blur using optical information corresponding to an image height corresponding to the first image among the plurality of pieces of optical information (See the intensity values along the space coordinate in the point spread functions of Figs. 7A-D. The intensity values serve as “a plurality of pieces of optical information each of which is different”, and the space coordinate serves as “depending on an image height”.), and wherein the third acquiring step acquires the second image which is generated by adding blur using optical information corresponding to an image height corresponding to the second image among the plurality of pieces of optical information (See Figs. 7C-D, blur having a different amount depending on space coordinate.).

Regarding claim 8, Hiasa teaches:
The manufacturing method of learning data according to claim 1, wherein in the third acquiring step, blur to be added is adjusted based - 42 -11003843US01on a luminance value (See [0054]: “The ground truth image is generated by applying a good defocus blur to the source data and by clipping the signal with the luminance saturation value of the image sensor 101b. The training image is generated by adding the defocus blur generated in the image capturer 101 and clipping the signal with the luminance saturation value. Clipping the signal with the luminance saturation value has two major problems. The first problem is that the shape of defocus blur changes. For example, the shape of the defocus blur of the point light source should match the PSF at that defocus position, but may be a different shape by the clipping with the luminance saturation value.”).

Regarding claim 9, Hiasa teaches:
The manufacturing method of learning data according to claim 8, wherein when the luminance value is a first luminance value, the second image is generated by adding blur with a first blur amount to the original image, and wherein when the luminance value is a second luminance value lower than the first luminance value, the second image is generated by adding blur with a second blur amount larger than the first blur amount to the original image (See [0054]: “The ground truth image is generated by applying a good defocus blur to the source data and by clipping the signal with the luminance saturation value of the image sensor 101b. The training image is generated by adding the defocus blur generated in the image capturer 101 and clipping the signal with the luminance saturation value. Clipping the signal with the luminance saturation value has two major problems. The first problem is that the shape of defocus blur changes. For example, the shape of the defocus blur of the point light source should match the PSF at that defocus position, but may be a different shape by the clipping with the luminance saturation value.”).

Regarding claim 10, Hiasa teaches:
A learning method that makes a neural network perform learning using learning data generated by the manufacturing method of learning data according to claim 1, the learning method comprising steps of: generating a processed image by inputting the first image as the training image into the neural network; and updating the neural network based on the second image and the processed image (See [0052]: “First, in the step S201, the image processing apparatus acquires a plurality of learning pairs. The learning pair is the A+B image and the A image as input images into the CNN, and an image (ground truth image) to be obtained as an output image (blur reshaped image) from the CNN. The target to be corrected by the CNN changes according to the relationship between the learning pair of the input image and the ground truth image.”).  

Regarding claim 11, Hiasa teaches:
A learning data manufacturing apparatus which manufactures learning data used for learning of a neural network, the learning data manufacturing apparatus comprising at least one processor or circuit configured to execute a plurality of tasks (See the Abstract.) including: 
a first acquisition task configured to acquire an original image (See [0053]: “The source data is a three-dimensional model or a two-dimensional image, with a spectral intensity up to a wide range of a spatial frequency. The three-dimensional model can be generated by CG (computer graphics) or the like. The two-dimensional image may be either CG or a captured image.”); 
a second acquisition task configured to acquire a first image generated by adding blur to the original image (See [0053]: “The A image and the B image can be generated by the simulation (imaging simulation) in which the image capturer 101 images source data. In the imaging simulation, the defocus blur generated in the image capturer 101 is added. The A+B image is obtained by adding the generated A image and B image to each other.”); and 
a third acquisition task configured to acquire a second image generated by adding blur to the original image (See [0053]: “The ground truth image is generated by applying a good defocus blur different from the optical system 101a.”), - 43 -11003843US01
wherein a blur amount added to the second image is smaller than that added to the first image (See Figs. 7C-D and [0053]: “The ground truth image is generated by applying a good defocus blur different from the optical system 101a. The examples of the good defocus blur include, for example, a flat circular blur illustrated in FIG. 7C and the Gaussian distribution function illustrated in FIG. 7D.”) than that added to the first image (See Figs. 7A-B and [0038]: “The A+B image contains a partially lost defocus blur caused by the vignetting of the optical system 101a, a multiple blur caused by the peak separation of the defocus blur, and an annular pattern of the defocus blur caused by the aspheric lens included in the optical system 101a.” Then see [0040]: “As illustrated in FIG. 7A, a doublet blur as an illustrative multiple blur has a PSF having separated peaks. When the PSF at the defocus distance has a shape illustrated in FIG. 7A, an object that is originally a single line appears to be doubly blurred when defocused. Similarly, if the PSF peak is separated into three at the center and at both ends, it appears triple blurred. The influence on defocus blur caused by the peak separation of the PSF will be called a multiple blur.”).

Regarding claim 12, Hiasa teaches:
A learning apparatus comprising: the learning data manufacturing apparatus according to claim 11; and at least one processor or circuit configured to execute a plurality of tasks including: a generation task configured to generate a processed image by inputting the first image as the training image to a neural network; and an update task configured to update the neural network based on the second image and the processed image (See [0052]: “First, in the step S201, the image processing apparatus acquires a plurality of learning pairs. The learning pair is the A+B image and the A image as input images into the CNN, and an image (ground truth image) to be obtained as an output image (blur reshaped image) from the CNN. The target to be corrected by the CNN changes according to the relationship between the learning pair of the input image and the ground truth image.”).

Regarding claim 13, Hiasa teaches:
A non-transitory computer-readable storage medium storing a computer program that causes a computer to execute the manufacturing method of learning data according to claim 1 (See [0004].).

Regarding claim 14, Hiasa teaches:
A manufacturing method of learnt model that manufactures a learnt model by making a neural network perform learning using learning data generated by the manufacturing method of learning data according to claim 1, the manufacturing method of learnt model comprising steps of: generating a processed image by inputting the first image as the training image into the neural network; and making the neural network perform learning based on the second image and the processed image (See [0052]: “First, in the step S201, the image processing apparatus acquires a plurality of learning pairs. The learning pair is the A+B image and the A image as input images into the CNN, and an image (ground truth image) to be obtained as an output image (blur reshaped image) from the CNN. The target to be corrected by the CNN changes according to the relationship between the learning pair of the input image and the ground truth image.”).


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661